Name: Commission Regulation (EEC) No 2432/90 of 21 August 1990 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 8 . 90 Official Journal of the European Communities No L 228/23 COMMISSION REGULATION (EEC) No 2432/90 of 21 August 1990 amending Regulation (EEC) No 1201/89 laying down rules implementing the system of aid for cotton extended to the 1990/91 marketing year ; whereas, under these circumstances, the second paragraph of Article 6 of Regulation (EEC) No 1201 /89 should be adapted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Act of Accession of Greece, and in parti ­ cular Protocol No 4 on cotton, as last amended by Regu ­ lation (EEC) No 4006/87 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 791 /89 (3), and in particular Article 11 thereof, Whereas the second paragraph of Article 6 of Commis ­ sion Regulation (EEC) No 1201 /89 (4), as amended by Regulation (EEC) No 2733/89 0, lays down the limits within which, for the purposes of calculating the diffe ­ rence between actual production and estimated produc ­ tion of cotton, such production is to be taken into account for the 1987/88 , 1988/89 and 1989/90 marketing years pursuant to the second subparagraph of Article 2 (2) of Council Regulation (EEC) No 1964/87 of 2 July 1987 adjusting the system of aid for cotton introduced by Protocol No 4 annexed to the Act of Accession of Greece (6), as amended by Regulation (EEC) No 1357/90 f), which provides for those three marketing years for a limit on the reduction on the aid ; whereas, following the latest amendment of Regulation (EEC) No 1964/87, that limit on the reduction of the aid was HAS iADOPTED THIS REGULATION : Article 1 The second paragraph of Article 6 of Regulation (EEC) No 1201 /89 is hereby amended as follows : 1 . in the first indent, 'and 1989/90' is replaced by '1989/90 and 1990/91 '; 2. in the second indent, 'and 375 000 tonnes' is replaced by '375 000 tonnes and 375 000 tonnes'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 377, 31 . 12. 1987, p. 49. 0 OJ No L 211 , 31 . 7. 1981 , p. 2. O OJ No L 85, 30. 3 . 1989, p. 7. (4) OJ No L 123, 4. 5. 1989, p. 23. 0 OJ No L 263, 9 . 9 . 1989, p. 15. (*) OJ No L 184, 3 . 7. 1987, p. 14. f) OJ No L 134, 28 . 5. 1990, p. 22.